IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,240


EX PARTE JOSEPH JOHNSON, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1994CR0969A-W1 IN THE 226TH JUDICIAL DISTRICT COURT 

BEXAR COUNTY



Per Curiam.
O P I N I O N



	This is a post-conviction application for writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of murder, and punishment was assessed at life imprisonment.  Applicant appealed
and his conviction was affirmed.  Johnson v. State, No. 04-95-00660-CR (Tex. App.- San
Antonio, Sept. 18, 1996, no pet.)(not designated for publication).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
conviction had been affirmed or that he could seek discretionary review pro se.  The trial
court recommended that relief be granted. 
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number
1994CR0969A-W1 from the 226th Judicial District Court of Bexar County.  Applicant is
ordered returned to the point at which he can file a meaningful petition for discretionary
review.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall be
calculated as if the Court of Appeals' decision had been rendered on the day the mandate of
this Court issues.  We hold that should Applicant desire to seek discretionary review, he must
take affirmative steps to see that his petition is filed in the Court of Appeals within thirty
days of the date the mandate of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).  Copies of this opinion shall be sent to the Texas Department of
Criminal Justice, Correctional Institutions, and Parole Divisions.

DELIVERED: September 14, 2005
DO NOT PUBLISH